United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1414
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Joshua Harvey,                          * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 20, 2005
                                Filed: November 7, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Joshua Harvey appeals the sentence the district court1 imposed after he pleaded
guilty to a drug charge. His counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967). The government has moved to dismiss the
appeal based on an appeal waiver, and Harvey argues that his sentence is illegal and
appealable because the Sentencing Guidelines are unconstitutional under United States
v. Booker, 125 S. Ct. 738 (2005).



      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
        We reject this argument, see United States v. Burns, 409 F.3d 994, 996 (8th Cir.
2005) (per curiam) (“illegal sentence” exception to rule that appeal waivers are
generally enforceable includes only sentences outside statutory range; appeal waivers
still enforceable against Booker claims), and enforce the appeal waiver: the district
court conducted a proper Federal Rule of Criminal Peocedure 11 colloquy; Harvey
indicated that his plea was voluntary and knowing, and the district court discussed the
appeal waiver with him at the plea hearing; this appeal falls within the scope of the
waiver; and no injustice would result, as his sentence is consistent with the plea
agreement. See United States v. Andis, 333 F.3d 886, 889-91 (8th Cir.) (en banc)
(court should enforce appeal waiver and dismiss appeal where it falls within scope of
waiver, both plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result; one important way district court can ensure
plea agreement and appeal waiver are knowing and voluntary is to properly question
defendant about decision to enter agreement and to waive right to appeal), cert.
denied, 540 U.S. 997 (2003). The waiver also covered any Booker issues. See United
States v. Reeves, 410 F.3d 1031, 1034 (8th Cir. 2005) (right to appeal under Booker
is among rights waived by broad appeal waiver, even if defendant did not anticipate
Booker ruling), petition for cert. filed, (U.S. Sept. 7, 2005) (No. 05-6322).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we dismiss the appeal
and grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-